Citation Nr: 1011734	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-28 404A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for Type II Diabetes Mellitus.

2.  Entitlement to service connection for Type II Diabetes 
Mellitus.


REPRESENTATION

Veteran represented by:	Susan R. Smolens, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (his wife, although also present, just observed 
the proceeding)


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to 
January 1973.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington - which determined the Veteran had not submitted 
new and material evidence and, therefore, denied his petition 
to reopen his claim for service connection for Type II 
Diabetes Mellitus.

In October 2009, in support of his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.  He agreed to testify at his 
hearing without his attorney present and, during the hearing, 
he submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).  Also, following the hearing, the Board held the 
record open for 90 days to give him time to obtain and submit 
additional supporting medical nexus evidence.  He submitted 
this additional evidence in January 2010 and again waived his 
right to have the RO initially consider it.  Id.

In this decision, the Board is reopening the claim primarily 
on the basis of this additional evidence submitted during and 
since the hearing, because it is both new and material.  But 
the Board is then remanding the claim to the RO 
via the Appeals Management Center (AMC), for further 
development, before readjudicating the claim on its 
underlying merits.




FINDINGS OF FACT

1.  The RO initially considered and denied the Veteran's 
claim for service connection for Type II Diabetes Mellitus in 
June 2002 because there was no indication his military 
service had involved exposure to toxic herbicides (namely, 
the dioxin in Agent Orange) in Vietnam; instead, the RO 
determined he had served exclusively in this capacity off the 
coast of Vietnam, so not "in country," and therefore was 
not entitled to service connection on this presumptive basis.

2.  The RO sent the Veteran a letter in July 2002 notifying 
him of that decision and apprising him of his procedural and 
appellate rights.  In April 2003, in response, he submitted a 
timely notice of disagreement (NOD), and the RO sent him a 
statement of the case (SOC) on November 12, 2003, but he did 
not then perfect his appeal to the Board by also filing a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement) within the next 60 days; instead, the VA Form 9 
his attorney submitted on his behalf on January 21, 2004 was 
not actually received at the RO until February 2, 2004, so 
just beyond the filing deadline.

3.  In any event, since that June 2002 decision the Veteran 
has submitted additional evidence - including statements 
from private physicians, suggesting a possible correlation 
between his Type II Diabetes Mellitus and his claimed 
exposure to Agent Orange in Vietnam.

4.  This additional evidence has not been previously 
considered, is not cumulative or redundant of evidence 
already on file, relates to an unestablished fact necessary 
to substantiate this claim for Type II Diabetes Mellitus, and 
raises a reasonable possibility of substantiating this claim.




CONCLUSION OF LAW

The RO's June 2002 decision initially considering and denying 
the Veteran's claim for service connection for Type II 
Diabetes Mellitus is final; however, new and material 
evidence since has been submitted to reopen this claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160, 
20.200, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist this Veteran in 
substantiating this claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claim 
on the basis of new and material evidence.  So there is no 
need to discuss whether there has been sufficient Veterans 
Claims Assistance Act (VCAA) notice to comply with the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
including insofar as apprising the Veteran of the specific 
reasons this claim was previously denied so he would have the 
opportunity to respond by providing evidence that would 
overcome these prior deficiencies.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  His claim is being reopened, 
regardless.  So even were the Board to assume for the sake of 
argument that he did not receive the type of notice 
contemplated by Kent, this failure still ultimately would be 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.

The Board is also temporarily deferring consideration of 
whether there has been compliance with the other notice-and-
duty-to-assist provisions of the VCAA pending completion of 
the additional development of the claim on remand.

Reopening of the Claim for Service connection for Type II 
Diabetes Mellitus

The RO initially considered - and denied, the Veteran's 
claim for service connection for Type II Diabetes Mellitus in 
June 2002 because there was no indication his military 
service had involved exposure to toxic herbicides (namely, 
the dioxin in Agent Orange) in Vietnam; instead, the RO 
determined he had served exclusively in this capacity off the 
coast of Vietnam, so not "in country," and therefore was 
not entitled to service connection on this presumptive basis.  
See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The RO sent the Veteran a letter in July 2002 notifying him 
of that decision and apprising him of his procedural and 
appellate rights.  In April 2003, in response, he submitted a 
timely NOD, and the RO sent him a SOC on November 12, 2003, 
but he did not then perfect his appeal to the Board by also 
filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement) within the next 60 days.  Instead, the 
VA Form 9 his attorney submitted on his behalf on January 21, 
2004 was not actually received at the RO until February 2, 
2004, so just beyond the filing deadline.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306.

Consequently, that initial June 2002 decision is final and 
binding on the Veteran based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.1103.

The Veteran may reopen this claim, however, by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.



According to VA regulation, new evidence means existing 
evidence not previously submitted to agency decision makers; 
and material evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of that prior, final and 
binding, denial of the claim in June 2002 included the 
Veteran's service treatment records (STRs), which did not 
reflect any complaints or treatment for diabetes mellitus.  
His military service had ended in January 1973.  His post-
service private medical records showed that he initially had 
been treated for glucose intolerance in February 1987, and 
that diabetes mellitus had been first diagnosed later that 
year.

The Veteran filed his initial application for VA compensation 
benefits (VA Form 21-526) for Type II Diabetes Mellitus 
several years after that, in May 2001.  A VA examination 
conducted in November 2001 in connection with that initial 
claim confirmed this diagnosis of Type II Diabetes Mellitus.  
That VA examiner, however, did not comment on the etiology of 
the diabetes or its residual complications (bilateral 
retinopathy, neuropathy and erectile dysfunction) in terms of 
whether the diabetes and those residuals were attributable to 
the Veteran's military service, other than noting he was 
stationed aboard a ship off the coast of Vietnam.

In the April 2005 decision at issue, the RO determined the 
Veteran had not submitted new and material evidence since the 
initial June 2002 denial to reopen this claim.  This appeal 
ensued.



Irrespective of the RO's decision, so, too, must the Board 
make this threshold preliminary determination of whether 
there is new and material evidence to reopen this claim, 
before proceeding further, because this initial determination 
affects the Board's jurisdiction to adjudicate the claim on 
its underlying merits.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no new and 
material evidence has been offered, that is where the 
analysis must end, and what the RO determined in this regard 
is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  See also Butler v. Brown, 9 Vet. 
App. 167 (1996) and 
VAOPGCPREC 05-92 (March 4, 1992).

The Board disagrees with the RO's finding that there is no 
new and material evidence to reopen this claim for service 
connection for Type II Diabetes Mellitus.

The RO's prior June 2002 decision, since it is the last final 
and binding denial of the claim, marks the starting point for 
determining whether there is new and material evidence.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the Board 
must review for newness and materiality only the evidence 
submitted since the most recent, final and binding, denial of 
the claim - regardless of the specific basis of that prior 
denial).

The additional evidence submitted since the RO's initial June 
2002 decision includes several written statements and the 
Veteran's oral hearing testimony, under oath, in October 
2009, as well as additional medical records and statements 
from private physicians submitted during and since that 
hearing.  Most significantly, though, he submitted a 
statement dated in December 2009 from Dr. R. A. F., a 
Clinical Professor in the Division of Endocrinology, 
Metabolism & Nutrition at the University of Washington 
Medical Center, who indicated that, although his review of 
the Veteran's military medical records reveals no pertinent 
information regarding whether his diabetes existed at that 
time (since there was no blood sugars or urinalysis 
evaluations that would help make such an ascertainment), he 
entered the service at a lean weight of 165 pounds, and 
gained a significant amount of weight over the course of his 
service, despite working in very grueling conditions.  
Therefore, concluded Dr. R. A. F., given the Veteran's 
exposure to Agent Orange, although it is difficult to say for 
certain, it is certainly plausible that Agent Orange had a 
role in the development of the diabetes (and hyperlipidemia, 
i.e., elevated cholesterol, and hypertension that Dr. R. A. 
F. noted the Veteran also had).

Another private physician, L. T. M., M.D., F.A.AF.P., of 
Leslie Canyon Family Medicine, P.S., also submitted a 
supporting statement that also is dated in December 2009.  
This commenting physician similarly concluded that, 
after reviewing the Veteran's medical records, there is an 
indication his diabetes could have existed while in service 
and be related to military service (and potential exposure to 
Agent Orange).  Dr. L. T. M. added that, since the records do 
not provide specific tests for diabetes, there is an 
indication of elevated blood pressure and weight gain, which 
are indications of Type II Diabetes and inconsistent with the 
Veteran's age, lifestyle and significant changes over a short 
period of time.

This additional medical evidence, especially considered in 
combination, suggests a possible correlation between the 
Veteran's military service and his Type II Diabetes Mellitus, 
both on the premise that he may have had this condition 
while in service (citing some relevant precursors) or, 
alternatively, even though not actually diagnosed until after 
service, that he may have developed this condition in any 
event from exposure to Agent Orange during service.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  There was a similar holding in 
Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), that the 
newly-presented evidence need not be probative of all the 
elements required to award the claim, but only probative as 
to each element that was a specified basis for the last 
disallowance.  Hence, this additional medical evidence is new 
and material and therefore sufficient to reopen the claim.  
38 C.F.R. § 3.156(a).


ORDER

Having submitted new and material evidence, the Veteran's 
claim of entitlement to service connection for Type II 
Diabetes Mellitus is reopened; but to this extent only this 
appeal is granted, subject to the further development of this 
claim on remand.


REMAND

Having found this evidence regarding the Veteran's claim for 
service connection for Type II Diabetes Mellitus to be "new 
and material" under 38 C.F.R. § 3.156(a), and having 
resultantly reopened this claim, it is now incumbent upon the 
RO to readjudicate this claim on its underlying merits, i.e., 
on a de novo basis.  It would be potentially prejudicial to 
the Veteran for the Board to in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Before this readjudication, however, further development of 
the claim is needed to reassess whether the conditions and 
circumstances of the Veteran's service aboard a ship off the 
coast of Vietnam involved duty or visitation in country.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of VA's General Counsel held that service on a deep-
water naval vessel off the shores of Vietnam, without proof 
of actual duty or visitation in the Republic of Vietnam, may 
not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal 
Circuit Court since has clarified that service in the 
Republic of Vietnam requires service on the landmass of 
Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).



A link to a Navy website 
(http://www.history.navy.mil/danfs/index.html), 
the Dictionary of American Fighting Ships, enables the user 
to research the history of a specified naval vessel.  This 
site may provide useful information in attempting to 
determine whether a vessel had "brown water" service in the 
inland waterways of the Republic of Vietnam or was a "blue 
water" vessel that docked in Vietnam.  It does not appear 
the listings are all-inclusive, however.

Both of the supporting medical statements recently submitted 
in December 2009, cited as grounds for reopening the 
Veteran's claim for Type II Diabetes Mellitus, are partly 
predicated on the notion he was exposed to Agent Orange in 
Vietnam.  So if it is not established that he was indeed 
exposed to Agent Orange in Vietnam, then he necessarily could 
not have Type II Diabetes Mellitus as a consequence because, 
for all intents and purposes, that purported exposure did not 
occur.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).

But even if it is not ultimately established the Veteran was 
exposed to Agent Orange in Vietnam, as he is alleging, so 
could not possibly have Type II Diabetes Mellitus on account 
of that, these December 2009 supporting medical statements 
suggest this condition alternatively could have initially 
manifested during his military service to warrant otherwise 
concluding this condition was directly incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As evidence of 
this alternative possibility, Drs. R. A. F. and L. T. M. 
consider significant the amount of weight the Veteran gained 
while in the military and his elevated blood pressure as 
potentially suggestive of early-stage diabetes, especially 
given this is inconsistent with his age, lifestyle and 
significant changes over a short period of time, and since 
there is no information in his service treatment and other 
military records concerning the more objective measures 
traditionally used (e.g., blood sugars or urinalysis 
evaluations).  These doctors comments also raise the still 
additional possibility that the Veteran's Type II Diabetes 
Mellitus, even if not initially manifested during his 
service, nonetheless may have manifested to a compensable 
degree of at least 10-percent disabling within one year of 
his discharge from service in January 1973, meaning by 
January 1974, so as to otherwise warrant presuming this 
condition was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Drs. R. A. F. and L. T. M. expressed their supporting medical 
nexus opinions mostly in equivocal terms - stating the 
Veteran's Type II Diabetes Mellitus could have existed in 
service or potentially could be a residual of exposure to 
Agent Orange in Vietnam, both acknowledging it is difficult 
to say for certain (also realizing, as mentioned, that the 
Veteran still needs to first establish that he was actually 
exposed to Agent Orange in Vietnam as he is alleging).  There 
are a line of precedent cases indicating that medical nexus 
opinions expressed in this type of equivocal language are 
insufficient to grant service connection because saying the 
condition in question "may" be related to the Veteran's 
military service is just as well tantamount to also saying 
the condition "may or may not" be related to his military 
service..  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) and Winsett v. West, 11 Vet. App. 420, 424 (1998).  
The Court has held that where a commenting physician is 
unable to provide this purported causal connection in more 
definitive terms, the opinion on the issue constitutes what 
may be characterized as "nonevidence," neither for nor 
against the claim because service connection may not be based 
on remote speculation or mere possibility.  See Perman v. 
Brown, 5 Vet. App. 227, 241 (1993).  See also Obert v. Brown, 
5 Vet. App. 30 (1993) and Bloom v. West, 13 Vet. App. 185, 
187 (1999).

But that said, an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Moreover, 
use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology - 
especially, as here, when Dr. R. A. F. explained that, 
although it is difficult to say for certain, it is certainly 
plausible there may be this purported correlation between the 
Veteran's military service and development of Type II 
Diabetes Mellitus.  An etiological opinion should be viewed 
in its full context and not characterized solely by the 
medical professional's choice of words.  See Lee v. Brown, 10 
Vet. App. 336, 338 (1997).  And, in evaluating the probative 
value of competent medical evidence, the Court has stated 
that ultimately "the credibility and weight to be attached to 
these opinions [are] within the province of the adjudicator."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

So as a means of obtaining additional medical comment on 
these several alleged possibilities, the Veteran should 
undergo a VA compensation examination.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

Accordingly, this case is REMANDED for the following 
additional development and consideration: 

1.  Reassess whether the Veteran's 
service aboard a ship off the coast of 
Vietnam at the various times already 
determined - beginning in July 1971 and 
ending in January 1973, ever involved 
duty or visitation in country, i.e., 
service on the landmass of Vietnam or 
aboard a vessel that had "brown water" 
service in the inland waterways or aboard 
a "blue water" vessel that docked in 
Vietnam.  To assist in making this 
important determination, consider the 
holding in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525), and information obtained from 
perusing this Navy website 
(http://www.history.navy.mil/danfs/index.
html), the Dictionary of American 
Fighting Ships.



2.  Irrespective of whether it is 
established he was exposed to Agent 
Orange in those capacities, schedule a VA 
compensation examination to determine the 
nature and etiology of the Veteran's Type 
II Diabetes Mellitus.  

To assist in making this important 
determination, have the designated VA 
examiner review the claims file for the 
Veteran's pertinent medical and other 
history.  This review especially includes 
a complete copy of this remand and the 
two supporting medical nexus opinions 
recently submitted in December 2009 from 
Drs. R. A. F. and L. T. M..

All diagnostic testing and evaluation 
deemed necessary should be performed.  

Following this review of the file and 
objective clinical evaluation of the 
Veteran, the examiner should indicate the 
likelihood (very likely, as likely as 
not, or unlikely) the Veteran's Type II 
Diabetes Mellitus resulted from each of 
the following three possibilities:  (1) 
exposure to Agent Orange in Vietnam - 
but only if it is first established that 
he indeed sustained such exposure; 
(2) initially manifested during his 
service as evidenced by his significant 
weight gain and elevated blood pressure 
(see the December 2009 supporting 
medical statements), or (3) initially 
manifested to a compensable degree of at 
least 10-percent disabling 
(see 38 C.F.R. § 4.119, Diagnostic Code 
7913) within one year of his discharge 
from service in January 1973, meaning by 
January 1974.

The examiner must discuss the medical 
rationale of all opinions expressed, 
whether favorable or unfavorable.

3.  Then, in light of this and any other 
additional evidence, readjudicate the 
claim for service connection for Type II 
Diabetes Mellitus on its underlying 
merits, i.e., on a de novo basis.  If 
this claim is not granted to the 
Veteran's satisfaction, send him and his 
attorney a supplemental statement of the 
case (SSOC) and give them an opportunity 
to submit additional evidence and/or 
argument in response before returning the 
file to the Board for further appellate 
consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


